DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because of the following informalities:
Claim 1 is inconsistent with its use of the term gas/gases/breathable gas. For example in line 1, 4 and 6. The examiner recommends amending the claim such that one term is used throughout the claims. The examiner notes after the first instance of breathable gas, all subsequent instances should read “the breathable gas”.
Claim 1 recites “the flow rate” in line 11. This should read “a flow rate”. 
	Claim 1 recites “an trigger threshold”. This should read “a trigger threshold”. 
	Claim 1, line 14 recites “to detection”. This should read “to the detection”. 
	Claim 1, line 14 recites “deliver breathable gas”. This should read “deliver the breathable gas”. 
	Claim 4 line 2 recites “in the IPAP”. This should read “at the IPAP”. 
Claims 8 and 18 both recite “Boolean operators”. Based on applicant’s disclosure, it appears this is a true/false flag and has been interpreted as such. However, true/false is not a Boolean operator but rather a Boolean data type. The examiner recommends amending the claim language to reflect this.
Claim 9 recites “deliver breathable gas”. This should read “deliver the breathable gas”. 

Claim 11 recites “the flow rate” in line 11. This should read “a flow rate”.  
	Claim 11, line 14 recites “to detection”. This should read “to the detection”. 
	Claim 11, line 14 recites “delivering breathable gas in the IPAP”. This should read “delivering the breathable gas at the IPAP”. 
	Claim 19 recites “delivering breathable gas”. This should read “delivering the breathable gas”. 
  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
The disclosure describes Boolean operators as being true/false flags. However, true/false is not a Boolean operator but rather a Boolean data type. The examiner recommends amending the specification to reflect this.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, it is unclear if the IPAP mode recited in lines 9-10 is the same as the IPAP recited in line 14. For purposes of examination, it has been interpreted as the same. Claim 19 also recites “IPAP mode”.
	Claims 12-20 are rejected due to their dependency on claim 11. 
	Claim 13 recites “the controller”. There is a lack of antecedent basis for this claimed limitation.
	Claim 15 recites “the cycling threshold”. There is a lack of antecedent basis for this claimed limitation.
	Claim 16 is rejected due to its dependency on claim 15. 
	Claim 20 recites “the mode trigger threshold”. There is a lack of antecedent basis for this claimed limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassin (US 2017/0028147) in view of Zdrojkowski (US 5,803,065)
Regarding claim 1, Bassin discloses: A respiratory apparatus (figure 1) that provides a flow of gases to a patient at different pressures during inspiratory and expiratory cycles of breathing [0020], the respiratory apparatus comprising: 
	a controller (15) configured to control the pressure of breathable gas delivered to the patient by a flow generator (2) [0019]-[0020] and to receive one or more signals from one or more sensors (4f, 4p) indicative of the pressure and/or flow of the gas in the system [0018], wherein the controller is configured to: 
control the flow generator to deliver breathable gas at an exhalation pressure (EPAP) after delivering breathable gas at an inhalation pressure (IPAP) for a defined duration (maximum inspiratory time [0039]); 
The prior art of Bassin is specific to triggering for exhalation and does not describe triggering for inhalation and thus, Bassin does not explicitly state that inspiration is detected based on when flow rate data indicates that the flow rate is above an trigger threshold and based on an exhalation check indicator which 
The prior art of Zdrojkowski teaches an apparatus for supplying EPAP and IPAP with a flow generator (col. 5, lines 3-11; col. 6, lines 48-53 and lines 57-63) and thus is analogous art. Zdrojkowski teaches that inspiration is detected based on when flow rate data indicates that the flow rate is above an trigger threshold (average flow rate signal: col. 6, lines 41-53; with offset: col. 7, lines 37-48; estimated leak signal: col. 11, lines 54-63) and based on an exhalation check indicator (patient is ready to inhale: col. 23, line 23; this is done by checking for exhalation: col. 23, lines 31-37) which indicates that the patient has previously exhaled (col. 23, lines 31-37, col. 23, lines 47-51, col. 24, lines 20-25) and in response to detection of inspiration, deliver breathable gas at the IPAP (triggers ventilator for inspiratory cycle as set forth in col. 23, lines 47-51).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bassin wherein inspiration is detected based on when flow rate data indicates that the flow rate is above an trigger threshold and based on an exhalation check indicator which indicates that the patient has previously exhaled and in response to detection of inspiration, deliver breathable gas at the IPAP as taught by Zdrojkowski for the benefit of more accurate triggering into IPAP mode. 

Regarding claim 2, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin further discloses wherein the defined duration is a 

Regarding claim 3, Bassin as modified discloses the claimed invention as set forth for claim 2 above. Bassin further discloses wherein after the machine breath duration, the controller transitions to EPAP regardless of the flow rate (maximum inspiratory time [0039]).  

Regarding claim 4, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin further discloses wherein the defined duration is a maximum duration in the IPAP (maximum inspiratory time [0039]).  

Regarding claim 5, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin further discloses wherein the controller is configured to detect exhalation based at least in part on whether the flow rate data indicates that the flow rate is below a cycling threshold [0021].  

Regarding claim 6, Bassin as modified discloses the claimed invention as set forth for claim 5 above. As modified Bassin further discloses wherein the trigger threshold (Zdrojkowski: average flow rate signal: col. 6, lines 41-53; with offset: col. 7, lines 37-48; estimated leak signal: col. 11, lines 54-63 all of these change as described and thus have different flow rate threshold values) and the cycling threshold (Bassin: cycling threshold is the threshold function which shows different values in figures 2-3) have different flow rate threshold values (the examiner also 

Regarding claim 7, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin as modified by Zdrojkowski further discloses wherein, on transition to IPAP, the controller is configured to change the expiration check indicator to indicate that exhalation has not occurred (Zdrojkowski: col. 24, lines 20-25 ready to inhale parameter is reset which includes checking for exhalation as set forth in col. 23, lines 21-37).  

Regarding claim 8, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin as modified by Zdrojkowski further discloses wherein the expiration check indicator is a Boolean operator (Zdrojkowski: col. 24, lines 20-25 ready to inhale parameter is reset which includes checking for exhalation as set forth in col. 23, lines 21-37)

Regarding claim 9, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin as modified by Zdrojkowski further discloses wherein the controller is configured to deliver breathable gas at the IPAP if inspiration is not detected within a backup time period (Z: col. 12, lines 56-59).  

Regarding claim 10, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin as modified by Zdrojkowski further discloses wherein the 

Regarding claim 11, Bassin discloses: A method for controlling a respiratory apparatus (figure 1) that provides a flow of gases to a patient at different pressures during inspiratory and expiratory cycles of breathing [0020], the method comprising: 
	controlling the pressure of breathable gas delivered to the patient by a flow generator (2) [0019]-[0020];
 	receiving one or more signals from one or more sensors (4f, 4p) indicative of the pressure and/or flow of the gas in the system [0018];
controlling the flow generator to deliver breathable gas at an exhalation pressure (EPAP) after delivering breathable gas at an inhalation pressure (IPAP) for a defined duration (maximum inspiratory time [0039]).
The prior art of Bassin is specific to triggering for exhalation and does not describe triggering for inhalation and thus, Bassin does not explicitly state that inspiration is detected based on when flow rate data indicates that the flow rate is above an trigger threshold and based on an exhalation check indicator which indicates that the patient has previously exhaled and in response to detection of inspiration, deliver breathable gas at the IPAP. 
The prior art of Zdrojkowski teaches an apparatus for supplying EPAP and IPAP with a flow generator (col. 5, lines 3-11; col. 6, lines 48-53 and lines 57-63) and thus is analogous art. Zdrojkowski teaches that inspiration is detected based on when flow rate data indicates that the flow rate is above an trigger threshold 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bassin wherein inspiration is detected based on when flow rate data indicates that the flow rate is above an trigger threshold and based on an exhalation check indicator which indicates that the patient has previously exhaled and in response to detection of inspiration, deliver breathable gas at the IPAP as taught by Zdrojkowski for the benefit of more accurate triggering into IPAP mode. 

Regarding claim 12, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin further discloses wherein the defined duration is a machine breath duration (maximum inspiratory time [0039] which is when flow generator is delivering flow and thus is considered a machine breath duration).  

Regarding claim 13, Bassin as modified discloses the claimed invention as set forth for claim 2 above. Bassin further discloses wherein after the machine breath duration, the controller transitions to EPAP regardless of the flow rate (maximum inspiratory time [0039]).  

Regarding claim 14, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin further discloses wherein the defined duration is a maximum duration in the IPAP (maximum inspiratory time [0039]).  

Regarding claim 15, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin further discloses detecting exhalation based at least in part on whether the flow rate data indicates that the flow rate is below a cycling threshold [0021].  

Regarding claim 16, Bassin as modified discloses the claimed invention as set forth for claim 5 above. As modified Bassin further discloses wherein the trigger threshold (Zdrojkowski: average flow rate signal: col. 6, lines 41-53; with offset: col. 7, lines 37-48; estimated leak signal: col. 11, lines 54-63 all of these change as described and thus have different flow rate threshold values) and the cycling threshold (Bassin: cycling threshold is the threshold function which shows different values in figures 2-3) have different flow rate threshold values (the examiner also notes compared to eachother, the values must be different at least at some point in time based on the fact that Bassin’s threshold function is not static for each breath).  

Regarding claim 17, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin as modified by Zdrojkowski further discloses wherein, on transition to IPAP, changing the expiration check indicator to indicate that 

Regarding claim 18, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin as modified by Zdrojkowski further discloses wherein the expiration check indicator is a Boolean operator (Zdrojkowski: col. 24, lines 20-25 ready to inhale parameter is reset which includes checking for exhalation as set forth in col. 23, lines 21-37)

Regarding claim 19, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin as modified by Zdrojkowski further discloses wherein the controller is configured to deliver breathable gas at the IPAP if inspiration is not detected within a backup time period (Z: col. 12, lines 56-59).  

Regarding claim 20, Bassin as modified discloses the claimed invention as set forth for claim 1 above. Bassin as modified by Zdrojkowski further discloses wherein the mode trigger threshold varies during the inspiratory and/or expiratory cycles of breathing (with offset: col. 7, lines 37-55).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785